ACCEPTED
                                                                                                                                       01-14-00984
                                                                                                                          FIRST COURT OF APPEALS
                                                                                                                                  HOUSTON, TEXAS
                                                                                                                               2/24/2015 3:35:15 PM
                                                                                                                                CHRISTOPHER PRINE
                                                                                                                                             CLERK


           WATSON, CARAWAY, MIDKIFF & LUNINGHAM, L.L.P.
                                A LIMITED LIABILITY PARTNERSHIP INCLUDING PROFESSIONAL CORPORATIONS
                                         ATTORNEYS AND COUNSELORS AT LAW
                                                                                                               FILED IN
                                                     309 WEST 7TH STREET                              1st COURT OF APPEALS
                                                   1600 OIL & GAS BUILDING                                HOUSTON,           TEXAS
        HELENA VENTURINI                                                                                    DALLAS OFFICE
      hventurini@watsoncaraway.com                 FORT WORTH, TEXAS 76102                            2/24/2015     3:35:15
                                                                                                          3400 CARLISLE          PM
                                                                                                                        , SUITE 300
                                                        (817) 870-1717                                      DALLAS, TEXAS 75204
          (FORT WORTH OFFICE)
                                                      FAX: (817) 338-4842
                                                                                                      CHRISTOPHER
                                                                                                                214.303.1706 A. PRINE
                                                                                                             FAXClerk
                                                                                                                  214.303.1802




February 24, 2015

Court Clerk
First Court of Appeals
301 Fannin
Houston, Texas 77002

Re:      Case No. 01-14-00984-CV; Tiffany Thomas v. Dr. T. Jayakumar et al., in the Court of
         Appeals, First District of Texas

Dear Clerk:

        Please allow this correspondence to serve as a formal request for a copy of the Clerk’s
Record in the above referenced matter. It is my understanding that a CD will be forwarded to
our office. In order to expedite this matter, please contact Connie Hamblen at 817-870-1717 to
obtain our FedEx account number.

         Thank you for your assistance.

                                                                                 Best Regards,



                                                                                 Helena Venturini



HV/ch

cc:      Jorge Borunda/Michael Trevino/Orjanel Lewis                                                  Fax: 877-234-4982
         Michael C. Feehan                                                                            Fax: 713-652-6000